DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/943,823 filed on July 30, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "PRIORITIZING ENERY DELIVERY TO TRANSPORTS WHICH WILL PROVIDE ENERGY TO ENTITIES".

Claim Objections
Claim 3 is objected to because of the following informalities:  "determining the transport comprises an energy level".  The transitional term “comprises” is used either for structure components or concrete steps of a method. Examiner suggests instead reciting “determining the transport has an energy level”. Appropriate correction is required.
Claims 10 and 17 recite similar limitations and are objected to for the same reasons.
 
Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “prioritize the transport to receive the energy before at least one other transport when the transport will provide a first portion of the energy to an entity; and wherein the charging station is configured to provide the transport with the first portion of the energy, a second portion of the energy to travel to the entity, and a third portion of the energy to travel to a destination identified by the transport” in combination with all the other elements recited in claim 1.
Claims 2-7, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 8 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claim 15 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 9-14 and 16-20, being dependent on claims 8 and 15, respectively, are allowable for the same reasons as claim 1.
Slutzky et al. US PGPUB 2020/0282855 discloses a vehicle charging system wherein vehicles are charged in order to provide energy to a building. However, Slutzky fails to further teach or suggest the allowable subject matter indicated above.
Harty et al. US PGPUB 2020/0276910 disclsoes a vehicle charging system which dispatches vehicles to buildings to provide vehicle to grid (V2G) energy when 
Kempton et al. US PGPUB 2011/0202418 disclsoes a vehicle charging system which charges a vehicle enough so that it can reach a destination and also provide V2G energy. However, Kempton, alone or in combination with Slutzky or Harty, fails to further teach or suggest the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification and claim objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859